NORRIS, Presiding Judge,
Dissenting.
¶ 26 The dispositive issue in this appeal is whether the police violated Serna’s Fourth Amendment right to be free from an unreasonable search and seizure when, in what started as a consensual encounter, the police, without suspicion of any criminal activity by Serna or anyone else and without any reason to think he was dangerous, ordered him to place his hands on his head and then removed a gun he was wearing in a belt holster simply because they encountered him at night, in what they described as a bad part of town, and after he had told them he was carrying a gun. The majority says “no.”
¶ 27 I respectfully disagree and say “yes” for three separate, but interrelated reasons: first, the majority’s answer runs afoul of established Fourth Amendment principles that bar police in on-the-street encounters— such as what happened here — from doing precisely what they did unless they have reasonable suspicion that criminal activity is “afoot”; second, the majority’s answer flies in the face of a state statute that, consistent with these principles, does not authorize police to do what they did here; and third, the majority’s answer treats everyone who is armed as being dangerous, an approach to the Fourth Amendment that cannot be squared with what that Amendment stands for.
I. Fourth Amendment Principles: Consensual Encounters and Terry Stops and Frisks
¶ 28 As relevant here, the Fourth Amendment states the “right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated.”10 U.S. Const, amend. IV. This bedrock principle does not mean, however, that police cannot engage individuals in on-the-street casual, consensual encounters. As long as police do not convey in the encounter that the individual must speak with them and is not free to go, the Fourth Amendment is not implicated and police are entitled to interact with the public — to exchange “pleasantries or mutually useful information.” Terry v. Ohio, 392 U.S. 1, 13, 88 S.Ct. 1868, 1875, 20 L.Ed.2d 889 (1968); California v. Hodari D., 499 U.S. 621, 628, 111 S.Ct. 1547, 1552, 113 L.Ed.2d 690 (1991); see also Florida v. Bostick, 501 U.S. 429, 434, 111 S.Ct. 2382, 2386, 115 L.Ed.2d 389 (1991).
*522¶ 29 The Fourth Amendment is implicated, however, when police seize an individual. That point occurs when “the officer, by-means of physical force or show of authority, has in some way restrained the liberty of a citizen.” Terry, 392 U.S. at 19 n. 16, 88 S.Ct. at 1879 n. 16. An arrest is the paradigmatic example of a seizure.
¶ 30 A tension exists between an individual’s right to be left alone, free from government interference, and the flexibility police need to respond to a variety of situations that present differing levels of risk to themselves and the public. As the Supreme Court explained in Terry, the Fourth Amendment cannot be interpreted or applied in such a way as to “exclude the products of legitimate police investigative techniques.” Id. at 13, 88 S.Ct. at 1875. In Terry, the Supreme Court addressed this tension and struck a balance between “legitimate police investigative techniques” and the right of individuals to be free from government interference. The Court held that, without running afoul of the Fourth Amendment, a police officer may temporarily detain, that is, make an investigatory stop of an individual if the officer has reasonable suspicion supported by articulable facts that criminal activity is “afoot” or if police reasonably suspect the person stopped of committing a criminal offense. Id. at 21-22, 30, 88 S.Ct. at 1879-80, 1884; see United States v. Hensley, 469 U.S. 221, 229, 105 S.Ct. 675, 680, 83 L.Ed.2d 604 (1985). The Court further held that in such a situation — during the course of what has become known as a Terry stop — if the officer has reason to believe the individual is armed and presently dangerous, the officer may conduct a limited search, a patdown, also called a frisk, for weapons. Terry, 392 U.S. at 30, 88 S.Ct. at 1884-85; Adams v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 1923, 32 L.Ed.2d 612 (1972).
¶ 31 The majority notes — correctly so — that consensual encounters can escalate. Police-citizen encounters are dynamic, fluid situations and the line between a consensual encounter and a Terry stop and frisk may shift. See Terry, 392 U.S. at 13, 88 S.Ct. at 1875-76. The Fourth Amendment, however, requires us to distinguish between the two because, as discussed, they are analytically distinct. The majority, however, does not do that.
¶ 32 Instead, adopting the approach taken by the superior court in denying Serna’s suppression motion, the majority views the entire encounter between the police and Ser-na — from inception through the officers’ removal of his gun — as a consensual encounter. Although I agree the initial police — Serna encounter was consensual, the police officers escalated the encounter into a seizure under the Fourth Amendment when they ordered Serna to put his hands on his head. As one officer acknowledged at the suppression hearing, he “commanded” Serna to put his hands on his head. At that point, Serna was not free to go; he had been seized. Id. at 16, 88 S.Ct. at 1877 (“It must be recognized that whenever a police officer accosts an individual and restrains his freedom to walk away, he has ‘seized’ that person.”); see also United States v. Mendenhall, 446 U.S. 544, 554, 100 S.Ct. 1870, 1877, 64 L.Ed.2d 497 (1980) (examples of circumstances that “might indicate” seizure under Fourth Amendment include “physical touching of the person of the citizen, or the use of language or tone of voice indicating that compliance with the officer’s request might be compelled.”); Gentry v. Sevier, 597 F.3d 838, 844-45 (7th Cir.2010) (“[wjhen the officers pulled up in their patrol car and one officer exited the ear and told [defendant] to ‘keep [his] hands up,’ the officer executed a Terry stop”); United States v. Manzo-Jurado, 457 F.3d 928, 932 (9th Cir.2006) (“show hands order” was a seizure under Terry).
¶ 33 Accordingly, the issue becomes whether at that point, the police were constitutionally entitled to seize Serna. The answer is “no”; the police had no reasonable suspicion that any criminal activity was “afoot” or that Serna had committed, was committing, or was going to commit a crime. Instead, as the officers acknowledged at the suppression hearing, when they approached Serna, it was just a “routine” inquiry, “kind of a thing [patrol officers] do.” The majority fails to address the utter absence of reasonable suspicion and instead reasons the police were entitled to seize Serna and conduct a *523“protective search” for his gun because he had told them he was carrying a gun, they had encountered him at night, and in a bad neighborhood.11 As the majority sees the situation: in a consensual encounter, “ ‘a protective Terry frisk is justified where a reasonably prudent [officer] in the circumstances would be warranted in the belief that his safety or that of others was in danger.’ ” See supra ¶ 19.
¶34 Thus, under the majority’s approach to the Fourth Amendment, police may turn what starts as a consensual encounter into a Terry stop and frisk without the Terry-required prerequisite for both — reasonable suspicion of criminal activity. See also supra ¶ 17. But, this approach flies in the face of the balance between individual rights and public safety the Supreme Court reached in Terry, which the Court reiterated as recently as 2009. In Arizona v. Johnson, 555 U.S. 323, 129 S.Ct. 781, 172 L.Ed.2d 694 (2009), the Court reaffirmed that for a Terry stop and frisk to be constitutionally permissible, two conditions must be met:
First, the investigatory stop must be lawful. That requirement is met in an on-the-street encounter, Terry determined, when the police officer reasonably suspects that the person apprehended is committing or has committed a criminal offense. Second, to proceed from a stop to a frisk, the police officer must reasonably suspect that the person stopped is armed and dangerous.
Id. at 326,129 S.Ct. at 784.
¶ 35 Even before the Supreme Court reaffirmed the prerequisites for a “stop and frisk” in Johnson, another panel of this court recognized the Fourth Amendment prohibits police from escalating a consensual encounter into a Terry stop and frisk unless they have reasonable suspicion of criminal activity, even if they reasonably believe the target of the encounter is armed and dangerous. In In re Ilono H., 210 Ariz. 473, 113 P.3d 696 (App. 2005), this court applied Terry and recognized what the Supreme Court reaffirmed in Johnson — that a police officer’s right to conduct a frisk must be predicated on the officer’s right to initiate the investigatory stop in the first place. Id. at 477, ¶ 12, 113 P.3d at 700. To not do so, the court explained, would “contradict” the logic of the Fourth Amendment jurisprudence that recognizes an individual is entitled to be free from government restraint unless reasonably suspected of criminal activity. Id. at 477, ¶¶ 12-13, 113 P.3d at 700. Quoting from Justice Harlan’s concurring opinion in Terry, the Ilono H. court explained: “[I]f the frisk is justified in order to protect the officer during an encounter with a citizen, the officer must first have constitutional grounds to insist on an encounter, to make a forcible stop.” Id. at 476, ¶ 11, 113 P.3d at 699 (emphasis omitted) (quoting Terry, 392 U.S. at 32, 88 S.Ct. at 1885 (Harlan, J., concurring)).
¶36 The majority rejects Ilono H. and, relying on a ease decided by the Ninth Circuit Court of Appeals, United States v. Orman, 486 F.3d 1170 (9th Cir.2007), justifies its rejection of the reasonable suspicion requirement because the justifications for a Terry stop and a Terry frisk are different, reasoning “the former [is not] dependent on the latter.” See supra 1i 16.
¶ 37 Although I agree the justification for a Terry stop is different from the justification for a Terry frisk, the two actions are, as discussed above, interrelated; a Terry frisk is dependent on the circumstances of the stop. That is what Terry and the cases that properly apply it recognize. See Terry, 392 U.S. at 30, 88 S.Ct. at 1884-85:
We merely hold today that where a police officer observes unusual conduct which leads him reasonably to conclude in light of his experience that criminal activity may be afoot and that the persons with whom he is dealing may be armed and presently dangerous, where in the course of investigating this behavior he identifies himself as a policeman and makes reasonable inquiries, and where nothing in the initial stages of the encounter serves to dispel his reasonable fear for his own or others’ safety, he is entitled for the protection of himself and others in the area to conduct a carefully limited search of the outer clothing of such persons in an attempt to dis*524cover weapons which might be used to assault him.
¶ 38 Further, the justification for a Terry stop — reasonable suspicion of criminal activity — and the justification for a Terry frisk — reasonable grounds to believe the person is armed and dangerous — reinforce one another to create meaningful Fourth Amendment standards for determining the legitimacy of police interference with individual liberty in the absence of probable cause to arrest. Allowing police to frisk a person in a consensual encounter without any reasonable suspicion of criminal activity significantly lessens the State’s burden of showing the police were entitled to invade a person’s right to be left alone which, in my view, is especially important in the context of a consensual encounter.
¶ 39 I then come to the heart of the majority’s approach to the Fourth Amendment— that requiring reasonable suspicion before police can frisk a person will hamstring police from doing their “legitimate duties” and put them in harm’s way. See supra ¶ 17. When phrased in such categorical, stark “it’s either this or that” terms, at first blush one would be hard pressed to disagree. But, the reality is not so stark.
¶ 40 First, implicit in the majority’s reasoning is the belief that reasonable suspicion of criminal activity and reasonable belief that an individual is armed and dangerous must arise sequentially. That is not necessarily true, however, and Terry does not require that. The grounds for a Terry stop and a Terry frisk can arise simultaneously. As the Supreme Judicial Court of Massachusetts explained in Commonwealth v. Narcisse, 457 Mass. 1, 927 N.E.2d 439 (2010):
[I]t is clear that [reasonable suspicion that an individual has committed, is committing, or is about to commit a criminal offense and is armed and dangerous] may occur simultaneously. In such cases, a reasonable belief that an individual has a weapon and appears inclined to use it acts to satisfy both prongs of the Terry analysis. When an individual appears to be ready to commit violence, either against police officers or bystanders, it is reasonable to believe that he is “about to commit a crime,” thus satisfying Terry’s first prong. Moreover, the individual’s conduct simultaneously gives rise to a reasonable belief that he is armed and dangerous, satisfying the second.
Id. at 446 (internal citations omitted).
¶ 41 Second, implicit in the majority’s reasoning is a belief that an armed person is a dangerous person, a point discussed in more detail below. See infra Part III, ¶¶ 48-53. The conclusion (dangerousness) does not inevitably follow, however, from the predicate (being armed). Indeed, when the police have no reasonable basis to suspect any criminal activity, there is even less of a basis for “a reasonably prudent man in the circumstances [to believe] that his safety or that of others [is] in danger.” Terry, 392 U.S. at 27, 88 S.Ct. at 1883.
¶ 42 Finally, implicit in the majority’s reasoning is the belief that the most important interest at stake here is police safety. The Fourth Amendment does not, however, require police to put themselves in harm’s way or ignore threats to their safety. As important as police safety is, the Fourth Amendment secures an equally important interest — the right of the people to be free from unwarranted police interference and restraint. The Supreme Court balanced those interests in Terry, and adopted a mechanism — the suppression of evidence taken in violation of the Fourth Amendment — to deter such improper police conduct. As the Court explained, “experience has taught that [the exclusion of evidence seized in violation of the Fourth Amendment] is the only effective deterrent to police misconduct in the criminal context, and that without it the constitutional guarantee against unreasonable searches and seizures would be a mere ‘form of words.’ ” Id. at 12, 88 S.Ct. at 1875.
¶43 In short, I cannot agree with the majority that police may conduct a Terry frisk as part of a consensual encounter when all they know is that the target of the frisk is armed. See infra ¶¶ 55-56. The record contains no evidence the police reasonably suspected any criminal activity when, after Ser-na admitted he was carrying a gun, the police ordered him to put his hands on his head and then removed his gun. As I see it, the *525majority is carving out an “I have a gun” exception to the Fourth Amendment. As long as a person admits to carrying a gun, police — regardless of the reason why they have encountered the person, and regardless of what the person has or has not done — are entitled to frisk the person for a blanket reason of “officer safety.” This is not the limited protective stop and frisk authorized by Terry. The Fourth Amendment requires more — reasonable suspicion of criminal activity — and that was utterly lacking here.

11. A.R.S. § 13-3102 and Public Policy

¶ 44 The majority also says its approach to the Fourth Amendment — which would allow police to conduct a Terry stop and frisk without any reasonable suspicion of criminal activity — is consistent with the “public policy of the legislature as to how officers should handle interactions with armed persons.” See supra ¶ 24 and supra ¶ 3 note 2. The majority, however, has misread what the Arizona Legislature did. Instead, the Legislature actually codified Terry’s reasonable suspicion requirement for such encounters.
¶ 45 By way of background, in 2010, the Legislature passed, and the Governor signed, Senate Bill 1108 which, with certain exceptions, authorizes Arizona residents and United States citizens to carry a concealed weapon. See A.R.S. § 13-3102(A)(2); 2010 Ariz. Sess. Laws, eh. 59, §§ 1-4 (2nd Reg. Sess.). As part of Senate Bill 1108, the Legislature also amended A.R.S. § 13-3102 — the statute that describes the criminal offense of misconduct involving weapons. As amended and as relevant here, a person commits misconduct involving weapons by knowingly carrying a deadly weapon and, “[wjhen contacted by a law enforcement officer,” failing “to accurately answer the officer if the officer asks whether the person is carrying a concealed deadly weapon.” AR.S. § 13-3102(A)(1)(b). Subsection K of AR.S. § 13-3102 provides that if “a law enforcement officer contacts a person who is in possession of a firearm, the law enforcement officer may take temporary custody of the firearm for the duration of that contact.” Characterizing this subsection as representing the “public policy of the legislature,” the majority suggests the Legislature’s policy is consistent with its approach to the Fourth Amendment — equating armed with dangerous. See supra ¶ 24. But, this is not the case.
¶ 46 The flaw in the majority’s reading of subsection K is that under A.R.S. § 13-3102(A)(1)(b), a police officer is not entitled to take possession of a firearm from a person unless the person was first “contacted by a law enforcement officer.” “Contacted by a law enforcement officer” means, as defined by the 2010 amendment and as relevant here, “an investigatory stop by a law enforcement officer that is based on reasonable suspicion that an offense has been or is about to be committed.” AR.S. § 13-3102(M)(1).12 When the relevant provisions of AR.S. § 13-3102 are read as a whole, a police officer is authorized to take possession of a person’s firearm when that person has been “contacted by a law enforcement officer” — a contact that must be “based on reasonable suspicion that an offense has been or is about to be committed.”13
¶ 47 Accordingly, the “public policy” of this State is consistent with Terry.14 It does not *526authorize the police to elevate a consensual encounter into a Terry frisk without reasonable suspicion of criminal activity.

III. Armed and Presently Dangerous

¶ 48 As noted above, the majority justifies its approach to the Fourth Amendment, in part, on the view that being armed equals being dangerous regardless of the circumstances. I reject this equation.
¶ 49 First, the “armed equals dangerous” justification for a protective frisk dispenses with the concept and significance of dangerousness. As recognized by the Idaho Supreme Court in State v. Henage, 143 Idaho 655, 152 P.3d 16 (2007), “[a] person can be armed without posing a risk of danger. On the other hand, a person can be dangerous, without apparently being armed. The primary concern of the Supreme Court in Terry and its progeny ... was to protect the safety of officers and others from harm when dealing with a person who may pose a risk.” Id. at 22, 88 S.Ct. 1868.
¶ 50 Second, the “armed equals dangerous” justification makes only one factor — being armed — significant. Yet, Terry instructs that when an individual challenges the legality of a frisk, a court is obligated to decide whether the frisk was objectively reasonable by considering all and not just one of the circumstances. Terry, 392 U.S. at 27, 88 S.Ct. at 1883 (“the issue is whether a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger”). As I noted above, in a consensual encounter, the absence of reasonable suspicion of criminal activity makes it less likely that a reasonably prudent person under the circumstances would believe he or someone else was in danger. See supra ¶41. Yet, under the majority’s view — that “armed equals dangerous” — dangerousness becomes irrelevant.
¶ 51 Third, the “armed equals dangerous” justification is not supported by the Supreme Court’s decision in Pennsylvania v. Mimms, 434 U.S. 106, 98 S.Ct. 330, 54 L.Ed.2d 331 (1977), as the majority suggests. See supra ¶20. In that case, after making a traffic stop, a police officer ordered the defendant out of the car and then noticed a large bulge under the defendant’s jacket. Mimms, 434 U.S. at 107, 98 S.Ct. at 331. Because the officer believed the bulge might be a weapon, the officer frisked the defendant, and found a gun. Id. The Supreme Court found the bulge in the defendant’s jacket allowed the officer to reasonably conclude the defendant was armed “and thus posed a serious and present danger to the safety of the officer.” Id. at 111-12, 98 S.Ct. at 334 (emphasis added).
¶ 52 Seizing on the word “thus” in the foregoing quote, the majority reads Mimms as authorizing police officers to automatically frisk a person when the only basis for the frisk is the officer’s reasonable belief the person is armed. That reading, however, ignores the context for the court’s language — a traffic stop. Not only has the Court described that type of encounter as being “especially hazardous,” Michigan v. Long, 463 U.S. 1032, 1049, 103 S.Ct. 3469, 3481, 77 L.Ed.2d 1201 (1983), and “fraught with danger to police officers,” id. at 1047, 103 S.Ct. at 3480, but the Court has held a traffic stop by itself satisfies Terry's requirement of reasonable suspicion of criminal activity. See Johnson, 555 U.S. at 327, 129 S.Ct. at 784 (“[W]e hold that, in a traffic-stop setting, the first Terry condition — a lawful investigatory stop — is met whenever it is lawful for police to detain an automobile and its occupants pending inquiry into a vehicular violation. The police need not have, in addition, cause to believe any occupant of the vehicle is involved in criminal activity.”).
¶ 53 When the encounter is consensual, as it was here, and there is no reasonable suspicion of criminal activity, reasonable belief — indeed, even certainty — that the individual is armed does not, by itself, allow police to assume the individual is dangerous and to then invade that individual’s personal security. In my view, Terry meant exactly what it said: when an officer has reasonable suspicion of criminal activity, then the officer is entitled to conduct a protective search when, *527under all of the circumstances, the officer would be justified in believing the individual is “armed and presently dangerous to the officer or to others.” 392 U.S. at 24, 88 S.Ct. at 1881 (emphasis added). Admittedly, being armed is an important circumstance within the matrix of circumstances. Contrary to the majority’s view, however, that circumstance, by itself, is not enough.

TV. Totality of the Circumstances

¶ 54 The “central inquiry under the Fourth Amendment” is the “reasonableness in all the circumstances of the particular governmental invasion of a citizen’s personal security.” Id. at 19, 88 S.Ct. at 1878-79. Here, applying de novo review, I conclude the officers were not entitled to seize Serna and then seize his gun. E.g., State v. Altieri, 191 Ariz. 1, 2, ¶ 7, 951 P.2d 866, 867 (1997) (appellate court reviews de novo superior court’s legal determination as to whether police had reasonable suspicion of criminal activity which justified investigatory stop).
¶ 55 The officers first saw Serna and a woman standing in a street when they decided to approach them. They turned their car and drove towards them. Serna and the woman separated, which is not at all surprising because they were in the street with a ear coming towards them. Serna then walked to a friend’s house. When the officers approached him, they had no reasonable suspicion that crime was “afoot.” They described no evasive action, questionable movement, or suspicious behavior that could justify any reasonable belief Serna, or anyone else for that matter, had committed or was about to commit a crime.
¶ 56 The officers then called out to Serna. He acknowledged them, walked toward them, and was cooperative and polite. They saw a bulge on the side of his hip, near his waist, and asked him if he was armed. Serna said yes. The officers “commanded” Serna to put his hands on his head and then removed his gun from the belt holster he was wearing around his waist. At no time did Serna do anything to cause the officers to reasonably believe that because of this fact and this fact alone, the circumstances had changed. Indeed, at the suppression hearing, the police described nothing more than a consensual encounter, what one officer described as a “consensual contact” with a person they now knew was carrying a gun.
¶ 57 Now, as part of the circumstances described by the officers at the suppression hearing, they knew Serna was in a bad neighborhood, a gang neighborhood where there had been violence.15 Serna’s presence in a bad neighborhood, however, without more, was not enough to give rise to a reasonable belief he was involved in criminal activity or even posed a present danger to the officers. Let me underscore this point, as the majority puts great store in sanctifying what happened here by emphasizing the officers came across Serna in a bad neighborhood. As recognized by the Supreme Court, although a stop in a “high crime area” is a relevant “contextual consideration” under Terry, a person’s presence in “an area of expected criminal activity, standing alone, is not enough to support a reasonable, partieu-*528larized suspicion that the person is committing a crime.” Illinois v. Wardlow, 528 U.S. 119, 124, 120 S.Ct. 673, 676, 145 L.Ed.2d 570 (2000); see also In re Ilono H., 210 Ariz. at 475, ¶ 6, 113 P.3d at 698 (mere presence “in the wrong part of town” does not give officers reasonable cause to conduct investigative stop).16
¶ 58 Considering the totality of the circumstances, the officers did not have reasonable suspicion to make a Terry stop and most assuredly did not have reasonable grounds to believe Serna, although armed, was dangerous. At the suppression hearing, the officers testified they ordered Serna to put his hands on his head and then seized his gun as a matter of general practice. As one of the officers explained: “given the fact ... it is a dangerous neighborhood, and for officer safety reasons, when you’re talking with somebody, you typically don’t like to talk to them when they have a gun on them because it could be hazardous for you.”
¶ 59 General practice, however, cannot trump the Fourth Amendment.
¶ 60 For the foregoing reasons and on this record, I respectfully disagree with the majority’s approach to the Fourth Amendment. The police were not entitled to seize Serna and remove his gun under the Fourth Amendment, and the superior court should have granted Serna’s motion to suppress. I would reverse Serna’s conviction and remand this matter for further proceedings consistent with suppression of the gun evidence.

. The Fourth Amendment's prohibition against unreasonable searches and seizures is applicable to the states through the Due Process Clause of the Fourteenth Amendment. State v. Hutton, 110 Ariz. 339, 341, 519 P.2d 38, 40 (1974).


. I address the "bad neighborhood" circumstance infra ¶ 57.


. In full, A.R.S. § 13 — 3102(M)(1) states that " '[c]ontacted by a law enforcement officer’ means a lawful traffic stop or criminal investigation, arrest or detention or an investigatory stop by a law enforcement officer that is based on reasonable suspicion that an offense has been or is about to be committed.” The majority appears to suggest that the seizure here can be justified under this provision because the officers were conducting a "criminal investigation.” See supra ¶ 24 note 9. The problem with this suggestion is that it flies in the face of the facts. The officers were on a routine patrol when they saw Serna; they were not conducting a "criminal investigation,” and even they characterized their encounter with Serna as being nothing more than consensual. As one officer stated, "Again, this was a consensual contact.”


. The Final Amended Fact Sheet for S.B. 1108, prepared by Senate Research and dated May 4, 2010, explained the legislation ”[s]pecifie[d] that if a person in possession of a firearm is contacted by a law enforcement officer, the officer may take temporary custody of the firearm for the duration of the contact.”


. Even if A.R.S. § 13 — 3102(K) could be construed to allow police to conduct a Terry stop and frisk without reasonable suspicion of criminal activity, it would be unenforceable under the Fourth Amendment. U.S. Const, art. VI, cl. 2 *526("This Constitution ... shall be the supreme Law of the Land; and the Judges in every State shall be bound thereby, any Thing in the ... Laws of any State to the Contrary notwithstanding.”).


. Facts matter here. The majority cites to certain "facts” that are not part of the record made at the suppression hearing. Contrary to what the majority repeatedly says, see, e.g., supra ¶ 2, no one testified at the suppression hearing that the area the officers were patrolling when they found Serna was a "high crime” area, with "numerous drug complaints.” Thus, not only did the superior court not consider these "facts” when it denied Serna’s motion to suppress, but these "facts" are not "facts" we are entitled to consider in reviewing the superior court’s ruling. E.g., State v. Spears, 184 Ariz. 277, 284, 908 P.2d 1062, 1069 (1996) ("In reviewing the denial of a motion to suppress, this court looks only at the evidence presented to the trial court during the suppression hearing.”).
The majority also relies on other "facts” that are, at best, dubious. First, the majority notes the record contains no evidence the officers "touched Serna’s person in the course of retrieving” his gun. See supra V 16 note 5. Really— when Serna’s gun was in a belt holster on his waistband? Second, the majority notes a neighbor testified at the hearing that she heard the officers asking Serna whether he had thrown something away. See supra ¶ 3 note 1 and ¶ 24 note 9. The officers — who were both extensively questioned about what they said to Serna both before and after they seized his gun — never mentioned asking Serna if he had thrown something away.


. The reason why the high crime area circumstance, standing alone, cannot justify a Terry stop or frisk should be obvious: it can allow for racial, ethnic, and socio-economic profiling. United States v. Caruthers, 458 F.3d 459, 467 (6th Cir.2006); United States v. Montero-Camargo, 208 F.3d 1122, 1138 (9th Cir.2000) (en banc), cert. denied, 531 U.S. 889, 121 S.Ct. 211, 148 L.Ed.2d 148 (2000).